984 So. 2d 1287 (2008)
Tim PALETTI, Appellant,
v.
TELLOW JACKET MARINA, INC.; Richard E. Corbin, individually, and as trustee of the Richard E. Corbin Trust and Corbin Trusts; John A. Barley, individually, and John A. Barley & Associates, P.A.; and Mark Paletti, Appellees.
No. 1D07-0636.
District Court of Appeal of Florida, First District.
July 9, 2008.
Timothy Paletti, pro se, Appellant.
John A. Barley, pro se, Appellee.
PER CURIAM.
This appeal is hereby DISMISSED. Attorney's fees pursuant to section 57.105, Florida Statutes, are hereby imposed against appellant Timothy Paletti. The cause is remanded to the trial court to determine a reasonable fee.
DAVIS, THOMAS, and ROBERTS, JJ., concur.